Name: Commission Regulation (EC) No 1433/97 of 23 July 1997 fixing the quantities of banana imports for supply to the Community for the fourth quarter of 1997 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  economic geography;  trade;  plant product
 Date Published: nan

 No L 196/52 ( EN ] Official Journal of the European Communities 24. 7. 97 COMMISSION REGULATION (EC) No 1433/97 of 23 July 1997 fixing the quantities of banana imports for supply to the Community for the fourth quarter of 1997 (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the Management Committee for Bananas has not delivered an opinion within the time limit set by its chairman, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Article 1Whereas Article 9 ( 1 ) of Commission Regulation (EEC) No 1442/93 (3), as last amended by Regulation (EC) No 1409/96 (4), provides that indicative quantities, expressed where necessary as percentages of the shares allocated to the various countries or groups of countries listed in Annex I to Commission Regulation (EC) No 478/95 (5), as last amended by Regulation (EC) No 702/95 (6), or of the quantities of those quotas available are to be fixed using data and forecasts relating to the Community market, for the purposes of issuing import licences for each quarter; 1 . The quantities available for import in respect of the fourth quarter of 1997 under the tariff quota arrange ­ ments for banana imports from the countries or groups of countries listed in Annex I to Regulation (EC) No 478/95 shall be as set out in Annex I hereto . 2 . Applications for import licences in respect of the fourth quarter of 1997 from individual operators may not cover a quantity exceeding the difference between the quantity allocated to the operator pursuant to Article 4 (4) and Article 6 of Regulation (EEC) No 1442/93 and the total quantity covered by import licences issued to him in respect of the first three quarters . Import licence applica ­ tions shall be accompanied by copies of any import licences issued to the operator in respect of the preceding quarters . Whereas the tariff quota quantities available for imports from the countries or groups of countries listed in Annex I to Regulation (EC) No 478/95 for the fourth quarter of 1997 should be determined taking account on the one hand of the import licences issued during the first three quarters and on the other hand of the tariff quota provided for in Article 1 8 of Regulation (EEC) No 404/93 plus the quantity laid down in Commission Regulation (EC) No 11 54/97 (7); Article 2Whereas, with a view to achieving the same objectives, the indicative quantities provided for in Article 14 ( 1 ) of Regulation (EEC) No 1442/93 should be fixed for the purposes of issuing licences for traditional banana imports from the African , Caribbean and Pacific (ACP) States ; Pursuant to Article 14 ( 1 ) of Regulation (EEC) No1442/93 , quantities available for traditional imports of bananas from the ACP States for the fourth quarter of 1997 shall be as set out in Annex II hereto . Whereas this Regulation must enter into force immedia ­ tely so that licence applications can be lodged in respect of the fourth quarter of 1997; Article 3(&gt;) OJ No L 47, 25 . 2. 1993, p. 1 . ( 2) OJ No L 349, 31 . 12. 1994, p . 105 . (') OJ No L 142, 12. 6 . 1993, p. 6 . (4) OJ No L 181 , 20 . 7. 1996, p. 13 . ( s) OJ No L 49, 4 . 3 . 1995, p . 13 . ( «) OJ No L 71 , 31 . 3 . 1995, p. 84 .j7) OJ No L 168 , 26 . 6 . 1997, p . 65 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 24. 7. 97 EN Official Journal of the European Communities No L 196/53 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 July 1997. For the Commission Franz FISCHLER Member of the Commission No L 196/54 ( EN- ! Official Journal of the European Communities 24 . 7. 97 ANNEX I Tariff quota quantities available for bananas imports from the countries or groups of countries listed in Annex I to Regulation (EC) No 478/95 in respect of the fourth quarter of 1997 TABLE 1 (tonnes net weight) Country Quantity Categories A and C Category B Colombia Costa Rica Nicaragua 83 305,639 109 083,569 29 351,222 30 495,609 34 047,311 21 864,542 Venezuela 26 863,424 TABLE 2 (tonnes net weight) Country Quantity Non-traditional imports from ACP States : Dominican Republic Belize CÃ ´te d' Ivoire Cameroon Other ACP States 11 415,836 4 279,984 2 387,884 7 500,000 2 422,954 TABLE 3 (tonnes net weight) Country Quantity Other 240 641,060 24. 7 . 97 EN Official Journal of the European Communities No L 196/55 ANNEX II Quantities available for traditional imports of bananas from the ACP States in respect of the fourth quarter of 1997 (tonnes net weight) Country Quantity Traditional imports from ACP States : CÃ ´te d' Ivoire 34 723,000 Cameroon 36 144,000 Suriname 1 1 900,000 Somalia 35 300,000 Jamaica 38 000,000 Windward Islands 164 729,000 Belize 9 500,000 Cape Verde 4 800,000 Madagascar 5 900,000